DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/IB2018/054344, filed on December 12, 2019.
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 4-9, 12-22, 24, and 25) in the reply filed on September 28, 2022 is acknowledged. 
Applicant’s amendment to the claims, filed on 9/28/2022, wherein Applicants have canceled claims 1-3, 10-11, 23, 26-31, is acknowledged.
Claims 4-9, 12-22, 24-25 are pending in this application.

Claim Objections
Claim 18 is objected to because of the following informalities: missing character/word in line 2. Claim 18 recites “The method of claim 13, wherein the treatment comprises 1-10 10 ms electroporation pulses, 5-10 10 ms electroporation pulses, or 8 10 ms electroporation pulses.” 
The specification on page 46 indicates a comma, “pUMVC3 control plasmids and IT-EP at 1500 volts/cm, 6, 0.1 ms pulses on Day 8, 12, and 15 after tumor cell inoculation (page 46, ln. 15-16 from Table 11).
In view of the specification, a better claim language will be “1-10,10 ms electroporation pulses, 5-10, 10 ms electroporation pulses, or 8, 10 ms electroporation pulses”. Appropriate correction is required.

Specification
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located page 34, Table 31.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claims 5-8 recites NYESO1 and NY-ESO1 and “wherein the antigen comprises amino acids 80-180 of NY-ESO-1.”  In analyzing whether the written description requirement is met for genus, such as NYESO1, NYESO-1, and “amino acids 80-180 of NY-ESO-1”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus. While the specification describes various fusion proteins containing the “amino acids 80-180 of NY-ESO-1” (specification table 31, page 34), there is no description of the sequence of the NYESO1, NYSEO-1, and NY-ESO-1 protein and no SEQ ID NO has been provided. However, there are different versions of NY-ES01 protein disclosed in the art (Alpen, Birgit, et al. "A new member of the NY-ESO-1 gene family is ubiquitously expressed in somatic tissues and evolutionarily conserved." Gene 297.1-2 (2002): 141-149). Therefore, it is unclear as to which of the known NY-ES0-1 protein is referred to in here. 
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic is “human Flt3L-NY-ESO1 fusion protein expressed from pOMI-PIIM could induce maturation of primary immature human dendritic cells” (page 61, para. 254, ln 32-33). Such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of molecules since by Applicant’s definition of NY-ESO-1 are amino acids 80-180 or functional equivalent thereof all members of the claimed genus will have that characteristic. Further, no identifying characteristics of the modified NY-ESO-1 are amino acids 80-180 are disclosed.
Applicant’s attention is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement (MPEP2163).
In conclusion, Applicant’s disclosure of one species “amino acids 80-180 of NY-ESO-1” and one sequence for modified “amino acids 80-180 of NY-ESO-1” of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.

Claim 6 recites “a nucleotide sequence having at least 70%, 72%, 75%, 78%, 80%, 82%, 83%, 85%, 87%, 88%, 90%, 92%, 93%, 95%, 96%, 97%, 98%, or 99% identity to the nucleotide sequence of SEQ ID NO: 1.”
In analyzing whether the written description requirement is met for genus, such as “70% of SEQ ID NO: 1”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus. The closest disclosure found is as follows:
[71] In some embodiments, we describe expression vectors comprising the
nucleotide sequence of SEQ ID NO. 1 or a nucleotide sequence having at least 70%
identity to the nucleotide sequence of SEQ ID NO: 1 In some embodiments, an expression vector comprises, consists essentially of, or consists of a sequence having greater than 70%, 72%, 75%, 78%, 80%, 82%, 83%, 85%, 87%, 88%, 90%, 92%, 93%, 95%, 96%, 97%, 98%, or 99% identity to the nucleotide sequence of SEQ ID NO: 1.
	While the specification contemplates sequences with percent identity, it only describes one species. The breadth of the claim percent identity encompasses a vastly larger and more diverse number of species, which the specification does not describe.  As such, the specification does not provide a representative number of specie to teach the complete structure of the genus.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only other identifying characteristic is pOMIP2A-IL12-FLT3L-NYESO1 (OMI-PIIM)(SEQ ID NO: 1) and FLT3L-NYESO1 (SEQ ID NO: 4) (Table 31; page 37, para. 172-173, Example 3). The specification does not describe what percentage of the nucleotide sequence of SEQ ID NO: 1 can be changed  while maintaining the expression of polypeptides encoded by various nucleic acids and the promoter activity of the plasmid of SEQ ID NO: 1. While there is no function recited in claim 6, since SEQ ID NO: 1 is a plasmid such a function is evident. Applicant’s definition of NYESO1 or other coding sequences in SEQ ID NO: 1 or functional equivalent thereof would all have to be expressed by the plasmid. 
Applicant’s attention is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement (MPEP2163).
In conclusion, Applicant’s disclosure of one species SEQ ID NO: 1 of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.

Claims 12-22, 24 and 25 are rejected under 35 U.S.C. 112{a) or 35 U.S.C.112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject having a cancerous tumor, comprising administering an expression vector comprising a nucleic acid sequence encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, and a polypeptide comprising the amino acid sequence of SEQ ID NO: 3, and a nucleic acid sequence encoding a Flt3 ligand extracellular domain fused to at least one antigen, wherein the at least one antigen is aa 80-180 of NYESO-1 of SEQ ID NO 4 (page 34, Table 31)., wherein the expression vector is directly administered to the cancerous tumor via at least one intra-tumoral electroporation (IT-EP) treatment and wherein the cancerous tumor is B16-F10 or B16OVA in C57B1/6J mice and CT26 and 4T1 in Balb/c mice (page 42, para 200-204), which does not reasonably provide enablement for any expression vector comprising any antigen.. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the a rt, the a mount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is "undue". 
Nature of the Invention: Claims are drawn to an expression vector comprising a nucleic acid sequence encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, and a polypeptide comprising the amino acid sequence of SEQ ID NO: 3, and a nucleic acid sequence encoding a Flt3 ligand extracellular domain fused to at least one antigen.
Breadth of the Claims: The claims do not specify the structure of the claimed expression vector with the SEQ ID NO: 2 and 3 and the Flt3 ligand extracellular domain fused to at least one antigen. The breadth of the claims encompasses any antigen binding molecule, including tumor and viral antigens or one that is introduced by genetic modification. The claims further specify that the expression vector comprises NYESO-1. The claims do not recite which structure exacts the claimed expression vector. As such, the breadth of the claims encompasses introducing any antigen (i.e. tumor antigens; viral antigens; genetically modified antigens, etc...) to exact an expression vector. As such, the claim is vastly broad encompassing embodiments contemplated and not contemplated by the specification.
Specification Guidance/Working Examples: While the claims broadly encompass any antigen fused to an Flt3 ligand extracellular domain, the specification solely provides guidance to one species of tumor antigen, expression vector comprising a plurality of expression cassettes defined by the formula: P - A - T - A' - T - B, wherein: a) P is a human CMV promoter; b) A and A' are interleukin-12 (IL-12) p35 and p40, respectively; c) B is FLT3L fused to at least one antigen; and d) T is a translation modulating element such as a P2A translation modification element, expressing both human IL-12 and a FLT3L-NYESO1 fusion protein (specification page 3-4, para. 10 and 13; Figure 1) Figure 1, 4, and 5 illustrate the ability of the FLT3L-NYESO1 fusion protein in mature human dendritic cells in vitro (specification page 5, para 15; Figure 4). Table 31 describes the specific plasmids being introduced into the mouse by tail vein by hydrodynamic injection (specification page 60, para. 247; Table 31).
The specification fails to provide any tumor antigen other than the one encoded in SEQ ID NO: 1. As such, the specification solely enables human IL-12 and a FLT3L-NYESO1 fusion protein comprising a nucleic acid of SEQ ID NO:1 (pOMIP2A-IL12-FLT3L-NYESO1 (OMI-PIIM) (DNA)) (specification page 34, Table 31). 
State of the Art: Regarding the expression vector of diverse immunomodulators including IL-12 and FLT3 ligand extracellular domain containing shared tumor antigens, the prior art teaches Flt3L protein fusions (specification page 15, Table 1). For example, Sabado et al. (Cancer Immunol Res (2015) 3 (3): 278–287) teaches that NYESO-1 is considered widely a suitable tumor antigen for vaccination due to its presence in many tumor types, its highly restricted expression in normal tissues, and the ability to induce strong spontaneous humoral and cellular immune responses (Introduction, page 278). Sabado et al. teaches that the induction of integrated immune responses to NYESO-1 consisting of humoral and CD4+ and CD8+ T-cell responses correlated with clinical benefit in patients with melanoma (page 278). Therefore, Sabado et al. teaches NYESO-1 would be an ideal tumor antigen. 
Amount of Experimentation: Since the specification and the art at the time of the invention solely provide guidance to the immunomodulators IL-12 and FLT3L-NYESO1 fusion protein, discovery experimentation would need to be provided to determine IF any other tumor antigens can be immunomodulators with IL-12. This level of discovery experimentation goes beyond routine optimization into experimentation to determine IF the method is enabled for any other antigen. Therefore, the amount of experimentation needed would be considered undue.
Thus, in conclusion, the breadth of the claims to an expression vector with the SEQ ID NO: 2 and 3 and the Flt3 ligand extracellular domain fused to at least one antigen is not enabled. The specification solely provides specific guidance needed to express both human IL-12 and a FLT3L-NYESO1 fusion protein whose structure comprises a nucleic acid set forth in SEQ ID NO:1 operably linked to a tumor antigen, NYESO-1, and fails to describe any other structural means than the tumor antigen is a fusion protein. Further, the state of the art teaches that that NYESO-1 is considered widely a suitable tumor antigen and would lead clinical benefit in patients with melanoma. 
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 specifies the IT-EP treatment has a field strength of about 200 V/cm to about 1500 V/cm.  Claim 14 specifies at least one low voltage IT-EP treatment which does not have any range rather a broad limitation.  Accordingly, the embodiments of claim 14 are considered broader than IT-EP treatment strength of about 200 V/cm to about 1500 V/cm in the claim 13.  As such, claim 14 is not further limiting the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 9, 10 and 16-18 of copending Application No. 16/062,983 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims. 
Regarding instant claim 4, copending claims 1, 4, 9, 10 and 16-18 teach an expression vector comprising an Flt3 ligand fused to an antigen, and encodes IL-12p35 and IL-12p40. Thus, the copending claims encompass the expression vector  of claim 4. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-10 of copending Application No. 17/032,034 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims. 
Regarding instant claim 4, copending claims 2-10 encompass the expression vector comprising IL-12p35 and IL-12p40. Thus, the copending claims encompass the expression vector of claim 4. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 17/413,073 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
Regarding instant claim 4, copending claims 1-23 encompass the expression vector comprising IL-12p35 and IL-12p40. Thus, the copending claims encompass the expression vector of claim 4.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusions
All art of record has been considered in the IDS.
SEQ ID NO: 1, 2, 3, and 4 are free of prior art of record.
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE M GONZALES/           Examiner, Art Unit 1631    


                                                                                                                                                                                         /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635